Citation Nr: 0737138	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee/leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran active military service from August 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2005 rating decision by the 
Columbia, South Carolina Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a bilateral leg 
condition, also claimed as a knee injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has a bilateral leg/knee 
disability which was incurred during training while he was in 
the Reserves.  He claims he injured his knees/legs while 
running.  The Board notes that there are no records verifying 
the veteran's periods of active duty for training and/or 
inactive duty for training during his Reserve service.  This 
needs to be accomplished.

The veteran reported during his September 2006 Video 
Conference Board hearing that he injured the knee in 1994 and 
that he was treated at the Moncrief Hospital.  Attempts 
should be made to obtain a record of the alleged treatment.

A December 2004 VA outpatient treatment report shows that the 
veteran was diagnosed as having arthritis of the knees.  
Treatment reports from 1996 to 1997 show that the veteran 
complained of bilateral leg pain and cramping in the legs.  A 
July 1997 service record reveals a diagnosis of peripheral 
vascular disease with claudication.

The question in the instant case is whether the veteran has a 
current bilateral leg/knee disability which is due to active 
military service or a period ACDUTRA or INACDUTRA.  This is a 
medical question.  Therefore, the veteran should be scheduled 
for a VA examination to include an opinion regarding the 
etiology of any bilateral knee/leg disability.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain 
records from the Moncrief Hospital from 
1994 concerning the veteran's bilateral 
knees/legs.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to verify all of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All service medical records during his 
active military service, ACDUTRA and 
INACDUTRA should be obtained and 
associated with the claims folder.  If no 
service records can be found, or if they 
have been destroyed ask for specific 
confirmation of that fact and document 
such finding in the claims file.  Also, 
request that the veteran submit any 
verification of his periods of active 
duty, ACDUTRA and INACDUTRA.

3.  Obtain all of the veteran's VA 
treatment records (i.e. records from 
Columbia and New York VAMC) concerning the 
knees and legs and associate them with the 
claims folder.  

4.  The veteran should be provided a VA 
orthopedic examination.  The claims folder 
should be reviewed by the examiner prior 
to the examination of the veteran.  All 
indicated studies should be provided.  The 
examiner should specifically list all 
disabilities of the knees and legs.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability) that any 
disability of the knees and/or legs found 
were incurred during the veteran's period 
of active military service (from August 
1966 to June 1968) or during a period of 
ACDUTRA or INACDUTRA.  To assist the 
examiner in addressing this question, 
provide he/she with a list of all of the 
veteran's periods of ACDUTRA and 
INACDUTRA.  Only service during active 
military service, ACDUTRA, or INACDUTRA 
should be noted.  A complete rationale for 
any and all opinions provided must be 
made.

5. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


